NOT FOR PUBLICATION                         FILED
                       UNITED STATES COURT OF APPEALS                     SEP 23 2015
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 SEYUN KIM,                                        No. 09-73640

               Petitioner,                         Agency No. A098-251-915

    v.
                                                   MEMORANDUM *
 LORETTA E. LYNCH, Attorney General,

               Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                             Submitted September 18, 2015**
                                San Francisco, California

Before: CHRISTEN and FRIEDLAND, Circuit Judges and LEMELLE,***
District Judge.

         Seyun Kim, a native and citizen of South Korea, petitions for review of a

Board of Immigration Appeals decision dismissing his appeal from an immigration


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         ***
             The Honorable Ivan L.R. Lemelle, District Judge for the U.S. District
Court for the Eastern District of Louisiana, sitting by designation.
judge’s decision denying his application for withholding of removal. We deny the

petition for review. “[F]orced conscription or punishment for evasion of military

duty generally does not constitute persecution on account of a protected ground.”

Movsisian v. Ashcroft, 395 F.3d 1095, 1097 (9th Cir. 2005). Kim has presented

no “evidence that [he] would be singled out for severe disproportionate punishment

for refusing to serve in the [South Korean] military.” Zehatye v. Gonzales, 453

F.3d 1182, 1188 (9th Cir. 2006); cf. id. at 1187 (citing cases involving examples of

severe disproportionate punishment).

      DENIED.




                                         2